767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WALTER WARD, PETITIONER,v.NATIONAL MINES CORPORATION; ET AL.
NO. 84-3405
United States Court of Appeals, Sixth Circuit.
6/11/85

Ben.Rev.Bd.
VACATED AND REMANDED
ORDER
BEFORE:  CONTIE and MILBURN, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
Upon consideration of the respondents' motions to dispense with oral argument, to release National Mines Corporation and Old Republic Company from liability and to dismiss them as parties to the appeal herein, and to vacate the decisions below and remand to Office of Workers' Compensation for reinstatement of benefits payments,


2
IT IS ORDERED that the motions be, and they hereby are, granted.